Bowles, Justice.
The appellee-wife filed for divorce on the grounds that the appellant-husband was guilty of cruel treatment and that their marriage was irretrievably broken. Appellant answered, denying both allegations, and made demand for a jury trial.
As there was an issue of fact created by the pleadings, and proper demand for jury trial having been made, it was error for the trial court to grant a judgment for divorce without submitting the issues to a jury. McMillian v. McMillian, 240 Ga. 278 (240 SE2d 65) (1977) and cits.

Judgment reversed.


All the Justices concur.